DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim Objections

Claims 1-7, 14, 25, and 26 are objected to because of the following informalities: 
- claim 1, “its” (lines 4, 8), “the properties of the second sample” (line 11), “the same” (line 11); “the properties of the first sample” (lines 11-12) lack antecedent basis.
- claim 2, “the digital signal” (line 2), “the form of principal components” (line 2); “the spectra” (lines 2-3) lack antecedent basis.
- claim 3, “the digital signal” (line 2), “the form of principal components” (line 2); “the spectra” (lines 2-3), “the absorption spectra” (lines 3-4) lack antecedent basis.
- claim 4, “the digital signal” (line 2), “the form of principal components” (line 2); “the spectra” (lines 2-3), “the preceding principle component” (lines 3-4) lack antecedent basis.
- claim 5, “the digital signal” (line 2), “the form of principal components” (line 2); “the spectra” (lines 2-3, 5), “the preceding principle component” (lines 3-4) lack antecedent basis.
- claim 6, “the digital signal” (line 2), “the form of composition” (line 2) lack antecedent basis.

- claim 14, “API” (line 2) is not defined.
- claim 25, “the digital signals” (line 2) lack antecedent basis.
- claim 26, “the absorption spectra” (line 2) lacks antecedent basis.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, “verifying the composition of a hydrocarbon product” in the preamble is not supported by the body of the claim. Instead, the limitation of “comparing the second digital signature with the first digital signature” (line 10) is to “verify whether the properties of the second sample are the same or similar to the properties of the first sample” (lines 10-11).
Claim 6, “C1-C30+ components” (line 3) are indefinite. The number of components is not definite.

Note Regarding 35 USC § 101

Pursuant to the 2019 Revised Patent Subject Matter Eligibility Guidance, the following analysis is made:
Under step 1 of the Guidance, the claims fall within a statutory category.
Under prong 1, step 2A, claim 1 recite an abstract idea of “comparing the second digital signature with the first digital signature to verify whether the properties of the second sample are the same or similar to the properties of the first sample” (Mental Process).
Under prong 2, step 2A, the abstract idea is integrated into a practical application of “generating a first absorption spectra of a first sample of a hydrocarbon product using near infrared spectrometry; deconvoluting the first absorption spectra into its principle components to create a first digital signature; generating a second absorption spectra of a second sample of a hydrocarbon product using near infrared spectrometry; deconvoluting the second absorption spectra into its principle components to create a second digital signature”.
Accordingly, the claim and its dependents are patent eligible under 35 USC 101.

Double Patenting

Claims 8 and 18 are objected to under 37 CFR 1.75 as being a substantial duplicate of claims 7 and 17, respectively. When two claims in an application are 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 10, 11, 13-15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Peterson et al. (US 2018/0321215) in view of Ouerdane et al. (US 2011/0306147).

Regarding claim 1, Peterson et al. discloses a method for verifying the composition of a hydrocarbon product (determining characteristics of hydrocarbon source, Abstract, lines 1-2; characteristics include oil or gas, paragraph 0104, lines 13-15), comprising:


However, Peterson et al. does not disclose
	generating a first absorption spectra of a first sample of a hydrocarbon product using near infrared spectrometry;
	deconvoluting the first absorption spectra into its principle components to create a first digital signature;
	generating a second absorption spectra of a second sample of a hydrocarbon product using near infrared spectrometry;
	deconvoluting the second absorption spectra into its principle components to create a second digital signature.

Ouerdane et al. discloses
	generating a first absorption spectra of a first sample of a hydrocarbon product using near infrared spectrometry (a method of multiple spiking isotope dilution mass spectrometry comprising obtaining a mass spectrum of a chemical system having two or more inter-converting analytes of interest, paragraph 0031, lines 1-4);
	deconvoluting the first absorption spectra into its principle components to create a first digital signature (paragraph 0053, lines 3-5);

	deconvoluting the second absorption spectra into its principle components to create a second digital signature (paragraph 0053, lines 3-5) for comparing isotopic signatures between inter-converting substances (paragraph 0053, lines 5-7).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Peterson et al. with deconvoluting the absorption spectra into its principle components to create a digital signature as disclosed by Ouerdane et al. for the purpose of comparing isotopic signatures between inter-converting substances.

Regarding claim 2, Peterson et al. discloses the digital signature is expressed in the form of principle components derived from the spectra (paragraph 0041, lines 1-5).

Regarding claim 10, Peterson et al. discloses the first digital signature is also derived from a carbon dioxide value of the first sample, and the second digital signature is also derived from a carbon dioxide value of the second sample (paragraph 0102, lines 4-8).

Regarding claim 11, Peterson et al. discloses the first digital signature is also derived from a hydrogen sulfide value of the first sample, and the second digital signature is 

Regarding claim 13, Peterson et al. discloses the first digital signature is also derived from a total sulfur value of the first sample, and the second digital signature is also derived from a total sulfur value of the second sample (paragraph 0102, lines 5-8).
 
Regarding claim 14, Peterson et al. discloses the first digital signature is also derived from an API gravity value of the first sample, and the second digital signature is also derived from an API gravity value of the second sample (paragraph 0102, lines 4-8).

 Regarding claim 15, Peterson et al. discloses the first digital signature is also derived from a micro carbon value of the first sample, and the second digital signature is also derived from a micro carbon value of the second sample (paragraph 0102, lines 5-8).

Regarding claims 17 and 18, Peterson et al. discloses the first digital signature is also derived from a metal composition value of the first sample, and the second digital signature is also derived from a metal composition value of the second sample (paragraph 0091, lines 4-9).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Peterson et al. in view of Ouerdane et al. as applied to claim 1 above, and further in view of Chait et al. (US 20030162224).

Regarding claim 3, Peterson et al. as modified by Ouerdane et al. discloses the claimed limitations as discussed above, except the digital signature is expressed in the form of principle components derived from the spectra, and the principle components are eigenvalues showing changes within the absorption spectra. 

Chait et al. discloses a digital signature is expressed in the form of principle components derived from the spectra, and the principle components are eigenvalues showing changes within the absorption spectra (paragraph 0104, lines 1-11) for analyzing geochemical signatures (paragraph 0104, lines 1-3).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Peterson et al. as modified with expressing signatures from eigenvalues as disclosed by Chait et al. for the purpose of condensing information space provided by the signatures (paragraph 0104, lines 1-2).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Peterson et al. in view of Ouerdane et al. as applied to claim 1 above, and further in view of Bureau et al. (US 2013/0102066).

Regarding claim 6, Peterson et al. as modified by Ouerdane et al. discloses the claimed limitations as discussed above, except the digital signature is expressed in the form of composition, wherein the composition is C1-C30+ components.

Bureau et al. discloses signature (paragraph 0008, lines 2-6) based on form of composition, wherein the composition is C1-C30+ components (signatures is based on form of composition of two or more components (paragraph 0008, lines 5-10). It would have been obvious in view of Bureau et al. to express the digital signature in the form of composition, wherein the composition is C1-C30+ components (two or more components).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Peterson et al. as modified with composition of two or more components as disclosed by Bureau et al. for the purpose of allowing propagation of infrared light to detect infrared signatures of an outside medium.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Peterson et al. in view of Ouerdane et al. as applied to claim 1 above, and further in view of Formolo et al. (US 2016/0258922).

Regarding claims 7 and 8, Peterson et al. as modified by Ouerdane et al. discloses the claimed limitations as discussed above, except the digital signature is derived from more than one measurement device whose output is integrated into a single digital signature.



Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Peterson et al. as modified with integrating signatures as disclosed by Formolo et al. for the purpose of enhancing monitoring of well performance (paragraph 0035, lines 9-10).

Claims 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Peterson et al. in view of Ouerdane et al. as applied to claim 1 above, and further in view of N’Guessan et al. (US 2018/0003691).

Regarding claim 9, Peterson et al. as modified by Ouerdane et al. discloses the claimed limitations as discussed above, except the first digital signature is also derived from a basic sediment and water value of the first sample, and the second digital signature is also derived from a basic sediment and water value of the second sample. 

N’Guessan et al. discloses a signature is also derived from a basic sediment or water value of the first sample, and a second signature is also derived from a basic sediment or water value of the second sample (Abstract, lines 3-11). It would have been obvious to derive the signatures from both samples, a basic sediment and water value to detect 

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Peterson et al. as modified with samples from a basic sediment or water value as suggested by N’Guessan et al. for the purpose of detecting microbial signatures that are specific to families associated with hydrocarbon reservoirs.

Regarding claim 12, Peterson et al. as modified by Ouerdane et al. discloses the claimed limitations as discussed above, except the first digital signature is also derived from a total acid number value of the first sample, and the second digital signature is also derived from a total acid number value of the second sample. 

N’Guessan et al. discloses a first digital signature is also derived from a total acid number value of the first sample, and a second digital signature is also derived from a total acid number value of the second sample (comparing nucleic acid signatures, claim 8, lines 1-4). 

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Peterson et al. as modified with a nucleic acid component as disclosed by N’Guessan et al. for the purpose of deriving nucleic acid signatures.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Peterson et al. in view of Ouerdane et al. as applied to claim 1 above, and further in view of Kober et al. (US 4,686,475).

Regarding claim 16, Peterson et al. as modified by Ouerdane et al. discloses the claimed limitations as discussed above, except the first digital signature is also derived from a viscosity value of the first sample, and the second digital signature is also derived from a viscosity value of the second sample. 

Kober et al. discloses a first digital signature is also derived from a viscosity value of a first sample, and a second digital signature is also derived from a viscosity value of a second sample (column 14, lines 41-47). 
 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Peterson et al. as modified with deriving signatures from a viscosity value as disclosed by Kober et al. for the purpose of representing signatures upon the nature of lithology in the earth (column 14, lines 41-42).

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Peterson et al. in view of Ouerdane et al. as applied to claim 1 above, and further in view of Albahri (US 2007/0050154).

Regarding claim 19, Peterson et al. as modified by Ouerdane et al. discloses the claimed limitations as discussed above, except the first digital signature is also derived from a true boiling point value of the first sample, and the second digital signature is also derived from a true boiling point value of the second sample. 

Albahri discloses a first digital signature is also derived from a true boiling point value of a first sample, and a second digital signature is also derived from a true boiling point value of a second sample (paragraph 0072, lines 1-4). 

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Peterson et al. as modified with boiling point values as disclosed by Albahri for the purpose of exhibiting geochemical signatures (column 0072, lines 1-4).

Regarding claim 20, Peterson et al. as modified by Ouerdane et al. discloses the claimed limitations as discussed above, except the first digital signature is also derived from a vapor pressure value of the first sample, and the second digital signature is also derived from a vapor pressure value of the second sample. 

Albahri discloses a first digital signature is also derived from a vapor pressure value of a first sample, and a second digital signature is also derived from a vapor pressure value of a second sample (paragraph 0072, lines 1-12). 

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Peterson et al. as modified with vapor pressure values as disclosed by Albahri for the purpose of correlating with physical and chemical characteristics of signatures (column 0072, lines 1-7).

	Allowable Subject Matter

Claims 4, 5, and 21-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	Reasons For Allowance

The following is an examiner’s statement of reasons for allowance:
The combination as claimed wherein a method for verifying the composition of a hydrocarbon product, comprising the digital signature is expressed in the form of principle components derived from the spectra, and each principle component is orthogonal to the preceding principle component (claim 4) or the digital signature is expressed in the form of principle components derived from the spectra, and each principle component is orthogonal to the preceding principle component and the components are plotted against one another to visually express the unique attributes of the spectra (claim 5) or the first sample is taken from a hydrocarbon product at a well .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Nghiem whose telephone number is (571) 272-2277.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached at (571) 272-2302.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        March 8, 2021